Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending and are represented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 9, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DAVID (US 2018/0373552 A1) in view of Goodman (US 2007/0271340 A1) further in view of Bogineni et al. (US. 2019/0324813).
As to claims 2 and 19, DAVID teaches a method comprising:
the computing resources including a first cluster of at least one virtual machine (generation CPU resources to be used for the tenant's VMs 206 so that the new VMs 206 perform in a similar manner as VMs 205 on the previous hardware generation, paragraphs [20]- [24]) that operates on a first hardware-type and a second cluster of at least one virtual machine that executes on a second hardware-type (first virtual machine hosted on a first server having a first hardware type, the first virtual machine configured with a first set of resource constraints; and a second virtual machine hosted on a second server having a second hardware type, the second virtual machine configured with a second set of resource constraints; wherein the first hardware type and the second hardware type are different, and wherein the first and second sets of resource constraints cause the first and second virtual machines to achieve a consistent performance on both machines, paragraphs [38]- [40]);
initiating execution of a program within the first cluster (a tenant application executing on the at least one virtual machine, paragraphs [36]-[38]) that offloads at least one computing task to the second cluster to leverage a performance enhancing capability of the second hardware-type (wherein a tenant's applications are migrated from the first virtual machine to the second virtual machine, paragraphs [40]-[42]; creating a virtual machine on a host server having a current hardware configuration; and limiting the virtual machine to performance capabilities associated with a prior hardware configuration that is less than or equal to a capability of the current hardware configuration, paragraph [0044]; The performance capabilities in the computer-implemented method may be defined by a set of resource constraints that limit functionality of the virtual machine to a level that is less than or equal to a capability of the current hardware configuration, paragraph [0044]; The first host server may have a first hardware type, and the second host server may have a second hardware type, wherein the first hardware type and the second hardware type are different from the prior hardware configuration. The first hardware type and the second hardware type may be different hardware generations operating simultaneously in a distributed computer network, paragraphs [33-36]); and
upon completion of program execution, deallocating virtual machines of at least the second cluster (a VM may be started up on a new physical machine on a 40-gigabyte network, but the VM was moved from an older 1 gigabyte network to the new hardware, so the datacenter can preserve the expected functionality by throttling the VM on the new hardware, paragraphs [24]-[30]; The mapping between the VM type and the model is stored with cloud service provider. For example, the tenant may be offered several generic types of VM that are supported by the current datacenter hardware and that will be allowed to move to later hardware generations, paragraphs [24]-[30]).
DAVID does not teach receiving allocation input identifying virtual computing resources to be attached to a computing session; allocating the computing resources within a virtual computing environment to establish a computing session according to the allocation input. However, Guudman teaches receiving allocation input identifying virtual computing resources to be attached to a computing session (the computer readable program further causes the computing device to receive input from a user via the graphical user interface and attach a resource to a text message to be exchanged between the computing device and the one or more other computing devices based on the input from the user, paragraphs [20]- [22]);
 allocating the computing resources within a virtual computing environment to establish a computing session according to the allocation input (the user of the graphical user interface, i.e. a first participant in the instant messaging session, may enter textual messages into the graphical user interface using an editor provided as part of the current message section of the graphical user interface, paragraph [16]), and establishing secure connectivity between the allocated computing resources (the user may select individual ones of the resources identified in the resource pool section for sharing with the other users involved in the instant messaging session, paragraph [16]).

It would have been obvious to one of ordinary skill in the art before effective fling date of claimed invention to incorporate the teaching of allocating the computing resources within a virtual computing environment to establish a computing session according to the allocation input; and establishing secure connectivity between the allocated computing resources as taught by Guudman into DAVID automatically exchanging such related files, objects, etc. between users in an instant messaging session without requiring user intervention.
DAVID and Goodman do not teach second hardware-type providing data back to the first cluster; and upon completion of the at least one computing task offloaded to the second cluster, deallocating virtual machines of at least the second cluster. However,
Bogineni teaches the second hardware-type providing data back to the first cluster; and upon completion of the at least one computing task offloaded to the second cluster (serverless computing system 160 may include one or more devices, such as server devices, farms, clusters, and/or other types of computer devices, which provide serverless computing services for provider network 140 and/or access network 120. For example, serverless computing system 160 may store code for a particular on-demand process associated with a function node in access network 120 and/or provider network 140. The on-demand process may be activated when a trigger condition is detected and a trigger condition message is sent to serverless computing system 160 using an interface, such as an Application Programming Interface (API), associated with serverless computing system 160. In response, serverless computing system 160 may load code associated with the on-demand process and may execute the code based on input parameters received via the interface, paragraphs [38-40]), deallocating virtual machines of at least the second cluster (after the on-demand process is executed, serverless computing system 160 may release resources used for loading and executing the on-demand process, paragraphs [38-40]).
It would have been obvious to one of ordinary skill in the art before effective fling date of claimed invention to incorporate the teaching of allocating the computing resources within a virtual computing environment to establish a computing session according to the allocation input; and establishing secure connectivity between the allocated computing resources as taught by Bogineni into DAVID and Guudman to allow configure a large number of network components to make efficient use of resources.

As to claim 11, it is rejected for the same reason as claim 2 above.

As to claims 8 and 20, Goodman teaches at least one of the allocation input and a secure connectivity input is received to update a computing session previously established within the virtual computing environment (the user of the graphical user interface, 20 i.e. a first participant in the instant messaging session, may enter textual messages into the graphical user interface using an editor provided as part of the current message section of the graphical user interface, paragraph [16]; the user may select individual ones of the resources identified in the resource pool section for sharing with the other users involved in the instant messaging session, paragraphs [63-71]), the at least one of the allocation and secure connectivity inputs received as an application programming interface (APD) or web services call via a network from a program executing within the first cluster (as messages are exchanged between users and added to the instant messaging history section, this section may be analyzed to determine the context of the conversation between the participants. For example, keywords may be extracted and combinations of terms may be analyzed to determine the general context of the conversation. The context may then be used to match context with metadata of resources from one or more resource sources. The one or more resource sources may include, for example, the client device upon which the graphical user interface is provided, e.g., client devices 110, 112, and/or 114, known sources of image files, audio files, audio-video files, and the like, on the communications network, e.g., Internet Websites which may be provided paragraph [63-66]).

As to claim 9,Goodman teaches the allocation of computing resources of the second cluster is not performed until immediately prior to the offloading of the at least one computing task thereto (Thus, for example, when the current user enters a textual message and presses the "enter" key to send the textual message, in addition to the textual message, a next resource, or randomly selected resource, from the collected resources data structure, and hence the resource pool section of the graphical user interface, is sent along with the textual message to the identified users in the instant messaging session, paragraphs [4-6]).
Claims 6, 7, 10, 15, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over DAVID (US 2015/0281312 A1) in view of Guudman (US 2007/0271340 A1) further in view of Bogineni et al. (US. 2019/0324813) further in view of Venkataramani (US 2018/0136912 A1).
As to claim 6, DAVID, Guudman and Bogineni do not teach the second hardware-type includes a deep learning framework. However, Venkataramani teaches the second hardware-type includes a deep learning framework (where the sets of predefined deep learning functions are configured for execution at target hardware platforms, claims 1-3).
It would have been obvious to one of ordinary skill in the art before effective fling date of claimed invention to incorporate the teaching of allocating the computing resources within a virtual computing environment to establish a computing session according to the allocation input; and establishing secure connectivity between the allocated computing resources as taught by David into DAVID, Guudman and Bogineni to automatically perform one or more optimizations on the code being generated.

As to claim 7, Venkataramani teaches the second hardware-type comprises a graphics processing unit that includes a deep learning framework (wherein the execution units are asynchronous Compute Unified Device Architecture (CUDA) streams of a Graphics Processing Unit (GPU), paragraph [178]; where the sets of predefined deep learning functions are configured for execution at target hardware platforms, claims 1-3).
As to claim 10, Venkataramani teaches the program is a machine learning program that begins execution within the first cluster including data preparation and later model evaluation operations following completion of the execution in the second cluster that includes a graphics processing unit having a deep learning framework (where the sets of predefined deep learning functions are configured for execution at target hardware platforms, claims 1-3; wherein the execution units are asynchronous Compute Unified Device Architecture (CUDA) streams of a Graphics Processing Unit (GPU), paragraph [178]; where the sets of predefined deep learning functions are configured for execution at target hardware platforms, claims 1-3) .

As to claim 15, Venkataramani teaches the at least one hardware element includes a deep learning framework (wherein the execution units are asynchronous Compute Unified Device Architecture (CUDA) streams of a Graphics Processing Unit (GPU), paragraph [178]; where the sets of predefined deep learning functions are configured for execution at target hardware platforms, claims 1-3).

As to claim 16, Venkataramani teaches the at least one hardware element comprises a graphics processing unit that includes a deep learning framework (wherein the execution units are asynchronous Compute Unified Device Architecture (CUDA) streams of a Graphics Processing Unit (GPU), paragraph [178]; where the sets of predefined deep learning functions are configured for execution at target hardware platforms, claims 1-3).

As to claim 21, Venkataramani teaches the second hardware-type comprises a graphics processing unit that includes a deep learning framework (wherein the execution units are asynchronous Compute Unified Device Architecture (CUDA) streams of a Graphics Processing Unit (GPU), paragraph [178]; where the sets of predefined deep learning functions are configured for execution at target hardware platforms, claims 1-3).

Claims 12, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over DAVID (US 2015/0281312 A1) in view of Guudman (US 2007/0271340 A1) further in view of Bogineni et al. (US. 2019/0324813) further in view of Sullivan (US 2013/0007760 A1).
As to claim 12 DAVID, Guudman and Bogineni do not teach the first sever computer cluster is formed of commodity computing hardware of lower cost than computing hardware of the second computer cluster. However, Sullivan teaches the first sever computer cluster is formed of commodity computing hardware of lower cost than computing hardware of the second computer cluster (all of these costs, in the depicted example, should be significantly lower for the virtualization cluster as opposed to having 50 desktop computers simply by virtue of the lower number of hardware resources required to support the entitlements of 50 contracting parties, paragraph [205]).

As to claim 13, Sullivan teaches the at least one hardware element of each server computer of the second server computer cluster is a hardware accelerator application specific integrated circuit (this schedule may be accelerated as time goes on such that the selling is more frequent as the time that the reserve computing resources have been used to facilitate a CEEC increases, paragraphs [194-195]).

As to claim 14, Sullivan teaches the at least one hardware element of each server computer of the second server computer cluster further includes a configurable amount of memory (an amount of memory resources, a business purpose of the CEEC, an organization department associated with the CEEC, or any other identifiable parameter of a computing resource or CEEC, paragraph [8]).

Allowable Subject Matter
Claims 3-5, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMQUY TRUONG/Primary Examiner, Art Unit 2195